DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

	Applicant’s amendment and remarks filed on 12/15/2020 are acknowledged.  Claims 2-3, 10, 13, 16-18, 22, and 25 are amended.  Claims 4-9, 11-12, 14, and 23-24 are cancelled.  New claims 26-27 are added.  Claims 1-3, 10, 13, 16-22, and 25-27 are pending.
	
Election/Restrictions
	Newly submitted claim 26 is part of Group I, as set forth in the restriction requirement of 11/4/2019.  Newly submitted claim 27 is part of Group V.
Claims 16-22, 25, and 27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/14/2020.
Claims 1-3, 10, 13, and 26 are currently under examination.

Information Disclosure Statement
	The information disclosure statement filed on 11/2/2020 has been considered.  A signed copy is enclosed.

Objections Withdrawn
The objection to the application because it fails to comply with the requirements of 37 C.F.R. 1.821-1.825 is withdrawn in light of applicant’s amendment thereto.

The objection to claims 3-8 because the claims contain the acronym CDR is withdrawn in light of applicant’s amendment thereto.

Objections Maintained
The objection to the disclosure because it contains an embedded hyperlink and/or other form of browser-executable code on page 26 is maintained for the reasons set forth in the previous office action. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
Applicant has not addressed this objection.

The objection to the use of the trademark TWEEN on page 16 is maintained for the reasons set forth in the previous office action.  It should be capitalized wherever it appears and be accompanied by the generic terminology.
Although the use of trademarks is permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as trademarks.
It is noted that the cited occurrence of improper use is only exemplary and applicant should review the specification to correct any other use of trademarks.
Applicant has not addressed this objection.

Claim Rejections Withdrawn
The rejection of claims 1-2 and 23-24 under 35 U.S.C.§  112, first paragraph, as containing subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention, is withdrawn in light of applicant’s statements regarding the deposit.

The rejection of claims 3-14 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn in favor of the new rejection set forth below which addresses the claims as amended.

 The rejection of claims 2-14 and 23-24 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3, 10, 13, and 26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The instant claims are drawn to antibodies capable of binding to Aspergillus, comprising a heavy chain with CDRs comprising SEQ ID NOs 19, 21 or 22, and 24, and a light chain with  CDRs comprising SEQ ID NOs 20, 23, and 25.  Claim 26 requires the antibody to be humanized.
The sequence listing for the sequences recited shows that each contains an Xaa residue.  According to the specification, each Xaa residue can be any amino acid and can include as many additional amino acids as desired or none at all.  Because of the fact that as many as half of the amino acids in the recited sequences are undefined and optional, the number of encompassed sequences for each CDR is in the billions (even while maintaining a 100% sequence match).  As such, even though sequences are provided for CDRs, these sequences are not specific and one could not determine what epitope they would bind to.  It is well known in the art that it is the sequence of a given CDR that determines antibody binding and altering even a single amino acid within a CDR can alter antibody binding in an unpredictable manner.  One of skill in the art would certainly not expect that, for a given CDR, one could insert 8 amino acids into the middle of it, and get the same antigen binding.  Therefore, the specification has not provided any structure that will allow binding to a given 
In addition, no human antibodies are disclosed in the specification.  The use of mouse CDRs does not serve as a stepping stone to a humanized antibody.
The claims are thus drawn to a large genus of variants with no correlation provided between the structure and the required function.  Therefore, the specification provides insufficient written description to support the genus encompassed by the claim.  

Conclusion
Claims 1-2 are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian J Gangle whose telephone number is (571)272-1181.  The examiner can normally be reached on M-F, 9-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN GANGLE/Primary Examiner, Art Unit 1645